Citation Nr: 0941475	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  95-05 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for left leg 
disability.

3.  Entitlement to service connection for bilateral foot 
disability.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for cardiovascular 
disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The Veteran had active military service from November 1953 to 
October 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In February 1997, the Board remanded the case for further 
development.  In March 2000, the Board issued a decision 
denying service connection for the disabilities listed on the 
title page of this action.  The Veteran appealed the March 
2000 decision to the United States Court of Appeals for 
Veterans Claims (Court), and in a November 2000 Order the 
Court granted an unopposed Motion for Remand filed by VA's 
Secretary and vacated the March 2000 decision and remanded 
the case to the Board.  In an August 2001 decision, the Board 
again denied service connection for the disorders listed on 
the title page of this action.  The Veteran appealed the 
August 2001 decision to the Court, and in a November 2002 
Order, the Court accepted a Joint Motion to Remand filed by 
the parties and vacated and remanded the case to the Board.  
The Board thereafter remanded the case in June 2003.

Although the Veteran perfected an appeal for entitlement to 
special monthly pension, entitlement to that benefit was 
granted in a November 2008 rating decision.  This appeal is 
limited to those issues listed on the title page.


FINDINGS OF FACT

1.  Low back disability did not originate in service or until 
many years after service, and is not otherwise related to the 
Veteran's period of service.

2.  Left leg disability did not originate in service or until 
many years after service, and is not otherwise related to the 
Veteran's period of service.

3.  Asthma did not originate in service, and is not otherwise 
related to the Veteran's period of service.

4.  Bilateral foot disability did not originate in service or 
until many years after service, and is not otherwise related 
to the Veteran's period of service.

5.  Cardiovascular disability did not originate in service or 
until many years after service, and is not otherwise related 
to the Veteran's period of service.


CONCLUSIONS OF LAW

1.  Low back disability was not incurred in or aggravated by 
active service, nor may service connection be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Left leg disability was not incurred in or aggravated by 
active service, nor may service connection be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  Bilateral foot disability was not incurred in or 
aggravated by active service, nor may service connection be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

4.  Asthma was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).

5.  Cardiovascular disability was not incurred in or 
aggravated by active service, nor may service connection be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)), was signed 
into law.  On August 29, 2001, VA promulgated final 
regulations to implement the provisions of the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009)).

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claims, and of which information and 
evidence that VA will seek to provide and which information 
and evidence the claimant is expected to provide.

In the present case, VA has not provided the Veteran with 
specific notice as to the information and evidence necessary 
to substantiate his claims.  The Board notes that his claims 
were filed in 1992, well before the passage of the VCAA.  In 
any event, the Board finds that the Veteran has demonstrated 
actual notice of the information and evidence necessary to 
substantiate the claims.  In this regard the Board notes that 
the record is rife with statements from the Veteran in which 
he argues that he sustained injuries or developed diseases in 
service that resulted in the disorders at issue.  He 
maintains, and has testified that following the service 
injuries and diseases, he has continued to experience 
pertinent symptoms, and he has argued that his current 
disorders therefore are related to the service injuries and 
diseases.  In other words, he has long provided argument to 
VA addressing the 3 criteria for establishing service 
connection.  See generally, Caluza v. Brown, 7 Vet. App. 498 
(1995); aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

The Board moreover points out that his former representative, 
in March 2001, provided him with correspondence explaining 
VA's duties to assist him in his claims, and VA has 
consistently acted on the Veteran's submission of numerous 
forms authorizing VA to obtain records on his behalf.  The 
Board also finds it significant that the Veteran is 
represented in his appeal by an attorney with a number of 
years of experience in practicing veterans benefits law.  The 
record shows that this representative, in a brief to the 
Court concerning this appeal, not only argued as to the 
credibility of the Veteran's supporters in establishing the 
occurrence of an event in service, but addressed the criteria 
for establishing service connection when discussing the 
criteria for establishing the necessity of a VA examination; 
he specifically addressed the nexus requirement.

Given his many statements and his testimony addressing each 
pertinent element for establishing service connection, and as 
his representative is clearly aware and has presented 
argument concerning the criteria for establishing service 
connection, the Board finds that the Veteran has actual 
notice of the information and evidence necessary to 
substantiate his claims.  

The Board notes that the Veteran has not been advised of the 
information and evidence necessary to establish an initial 
disability rating and effective date in the event any of his 
claims for service connection are successful.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  Given, however, 
that service connection is not warranted for his disorders 
(as explained in further detail below), neither a disability 
rating nor an effective date will be assigned, and so any 
error in not providing such notice is harmless.  

In short, the Veteran has actual notice of the information 
and evidence necessary to substantiate his claims, and given 
the rather lengthy period of his appeal he has had ample 
opportunity to fairly participate in the adjudication of his 
claims (and has done so).

Based on the procedural history of this case, the Board 
concludes that any duty to notify deficiency is harmless 
error.
 
With respect to VA's duty to assist the Veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO, provided by the Veteran himself, or 
are unobtainable.  38 U.S.C.A. § 5103A.  In this regard, the 
Board notes that in April 1998, the St. Francis 
Hospital/Medical Center indicated that it had no records for 
the Veteran on file.  The Joint Motion accepted by the Court 
in November 2002 was of the opinion that the St. Francis 
facility still perhaps might have some records for the 
Veteran; the Joint Motion requested that VA attempt again to 
obtain records from the facility.  The RO thereafter 
attempted twice to obtain records for the Veteran from the 
St. Francis facility, but, unsurprisingly, met with no 
success.  In July 2008, the RO informed the Veteran that two 
attempts at securing records from the St. Francis facility 
had been unsuccessful, and that he should now submit records 
from that source.  The Veteran responded by indicating that 
he had no records from that source, and that when he 
contacted the St. Francis facility he was told that any 
records for him had been destroyed.  Given the above, the 
Board finds it abundantly clear that the St. Francis 
Hospital/Medical Center has no outstanding records pertaining 
to the Veteran.  Given VA's multiple and unsuccessful 
attempts at securing records from the St. Francis facility, 
as well as the Veteran's report that he was told the records 
had been destroyed, the Board finds that VA's duty to assist 
the Veteran in obtaining  records from the facility have been 
met.

The Veteran's service treatment records are missing and 
presumed destroyed.  The Joint Motion requested an additional 
attempt at obtaining records for the Veteran through the 
National Personnel Records Center (NPRC).  The Joint Motion 
suggested that the Veteran could assist in a more focused 
search by providing more specific dates of his claimed 
treatment in service.  In June 1993, the NPRC indicated that 
the Veteran's service treatment records had been destroyed by 
fire; no Morning Reports for the Veteran were available.  In 
August 1997, the NPRC indicated that no records for the 
Veteran, including Surgeon General's Office (SGO) extracts or 
Morning Reports were available.  In July 2003, and in 
response to the Joint Motion, VA provided the Veteran with an 
NA Form 13055 to afford him the opportunity to provide more 
precise dates of treatment in service to aid in another 
search for pertinent service records.  The Veteran responded, 
and his response was provided to the NPRC.  In January 2004 
the NPRC again indicated that no service treatment records or 
SGO extracts for the Veteran were available.  

Thereafter, the Veteran identified certain camps in service 
as having offered him treatment, and provided dates of 
treatment.  That information was provided to the NPRC, and in 
September 2006, the NPRC indicated that it had searched 
clinical records for the Veteran for 1953 and 1954 for the 
referenced camps, but found no records.  Given the above, and 
particularly as the Veteran presumably has provided his best 
estimate of the dates of treatment, the Board finds that any 
further attempts at obtaining service treatment records or 
alternative government records for the Veteran would be 
futile.

The Board lastly notes that following the Board's last 
remand, the Veteran once again submitted authorizations for 
the following facilities from which VA has made several 
attempts through the years to obtain records:  Bell Flower 
Hospital; Brookville Hospital; Clarion Hospital; San 
Bernardino County Hospital; and White Memorial Hospital.  
Each of those facilities has either provided its records for 
the Veteran, or specifically indicated that no records for 
the Veteran are available.

In sum, the Board finds that VA's duty to assist the Veteran 
in obtaining records has been fulfilled.

The record also reflects that the Veteran was afforded 
several VA examinations in connection with his claims.  As 
will be explained in further detail below, the probative 
value of the examinations ordered in connection with this 
appeal is marginal at best, because the Board has found the 
Veteran's account of predicate injuries and symptoms in 
service to lack credibility.  The Board notes that that none 
of the examinations were "necessary," as defined in 
38 U.S.C.A. § 5103A, and were only ordered because the Joint 
Motion for Remand requested that they be scheduled.  The 
Joint Motion did not, however, conclude or even imply that 
the Veteran's account of an event, injury or disease in 
service was credible.  Rather, the Joint Motion noted that a 
February 1997 Board remand instructed the RO to schedule VA 
examinations only if the RO determined that the claims were 
"well-grounded," and made the spurious conclusion that the 
passage of the Veterans Claims Assistance Act (VCAA) in 
November 2000 rendered every claim "well grounded," thereby 
fulfilling the condition precedent set forth in the Board's 
remand.  

The passage of the VCAA, of course, did not make claims 
"well-grounded," but rather removed the entire concept of 
the "well-grounded" claim.  Indeed, the VCAA imposed its 
own set of criteria for determining when the duty to assist, 
including as to VA examinations, attaches.  The Joint Motion 
did not address this criteria, but the Board points out that 
the criteria does specifically indicate that for a VA 
examination (or opinion) to be "necessary," there must be 
evidence of an inservice event, injury or disease.  Lay 
evidence is of course acceptable evidence in meeting that 
prong, but the Board has the authority, and obligation, to 
determine whether the evidence is credible.  

In this appeal, the Board has determined that the Veteran's 
lay statements (and those of his supporters) as to the onset 
of each disorder at issue is inconsistent with the record and 
lacks credibility.  After reviewing the rationale provided in 
the Joint Motion, the Board finds that it is not precluded by 
the Joint Motion from rendering a determination as to the 
Veteran's credibility in this case. 

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Factual Background

The Veteran's service medical records could not be located 
and are presumed to have been destroyed in a fire at the 
National Personnel Records Center (NPRC) in 1973. 

A September 1960 Brookville Hospital summary shows that the 
Veteran was hospitalized for a bi-malleolar fracture of the 
left ankle and laceration of the scalp sustained in an 
accident.  

Treatment records from White Memorial Hospital show that in 
November 1970 the Veteran was admitted for back pain that 
radiated down the left leg.  The admission record reflects 
that the "responsible person" was "self-workman's comp."  
The Veteran reported having fallen off a truck in July 1969, 
with back and left leg pain since then.  An X-ray study of 
the lumbar spine revealed a slightly narrowed intervertebral 
disc space at L4-L5, without evidence of hypertrophic 
changes, and a myelogram showed minimal herniation of the 
nucleus pulposus at L4-L5, but no other abnormalities.  

A hospital summary indicates that the Veteran was 
hospitalized at the VA Hospital in Long Beach, California 
from December 1970 to February 1971 due to complaints of low 
back pain.  He reported that while unloading a truck in July 
1969 he slipped and twisted his back, resulting in a sharp 
pain.  He stated that he had constant low back pain since 
then that prevented him from working.  He also reported 
having had a myocardial infarction in October 1969, while 
changing a tire, and that he was hospitalized at Saint 
Francis Hospital.  Since then he reportedly had experienced 
eight "heart emergencies" requiring a visit to the 
hospital, but he denied severe chest pain.  The Veteran also 
reported that about six weeks prior to the current admission 
he had been hospitalized at White Memorial Hospital for pain 
radiating down the left leg to the malleolus.  According to 
the Veteran a myelogram at White Memorial had been normal and 
he had been discharged with a diagnosis of "collapsed 
muscle."  

The Long Beach VA hospital report reflects that on physical 
examination the Veteran's back was totally normal.  A 
myelogram showed evidence of osteoarthritis in the lumbar 
spine with no evidence of disc herniation.  Electromyography 
(EMG) studies also showed evidence of denervation potentials 
consistent with a nerve root lesion at the L5-S1 and S2 
levels.  The treating physician noted that the Veteran had a 
history of alcohol addiction.  The Veteran received a 
psychiatric evaluation, including psychometric testing, that 
resulted in a diagnosis of psychophysiologic reaction with a 
basic inadequate personality.  The treating physician found 
that the Veteran had a long-standing personality disorder, 
and that the onset of his back problems caused him to assume 
a passive-disabled role.  It was felt by the staff that until 
they could get the Veteran a workers' compensation settlement 
he would cling to his back symptoms.  Further evaluation 
could not be completed because he left the hospital against 
medical advice, which reportedly he had done at other 
hospitals.  

The Veteran initially claimed entitlement to VA disability 
benefits in June 1971, at which time he applied for non-
service connected pension benefits.  On his June 1971 
application he listed his disabilities as a heart disorder, 
with an onset in October 1969; a nervous condition, with an 
onset in October 1969; and arthritis, with an onset in July 
1969.  He denied having received any treatment for the 
disorders during service or since his separation from service 
in 1955.  He also stated that there were no individuals who 
had knowledge of the disorders during or since service.  He 
reported having last worked in October 1969 as a truck 
driver, at which time he became totally disabled.

In an October 1971 rating decision the RO determined that the 
Veteran was permanently and totally disabled for non-service 
connected pension purposes.  The diagnoses on which the 
disability was based included chronic low back pain with 
osteoarthritis, an inadequate personality, and 
arteriosclerotic heart disease.  The Veteran has continued to 
be eligible for non-service connected pension benefits since 
October 1971.

Documents received from the Social Security Administration 
(SSA) indicate that the Veteran had applied for disability 
benefits from that agency for a period of disability 
commencing July 17, 1969, or October 6, 1969.  In a January 
1972 decision an SSA Administrative Law Judge denied 
entitlement to disability benefits on the basis that the 
evidence did not show that the Veteran had an impairment or 
combination of impairments of such severity to preclude him 
from performing substantially gainful employment.

VA treatment records show that the Veteran received treatment 
for respiratory problems in December 1973 and January 1974, 
with no diagnosis shown.  In an April 1974 medical report his 
treating physician stated that the Veteran spent most of his 
time in bed due to attacks of tachycardia and the fear of 
death that they caused.  The physician described the Veteran 
as being pre-occupied with physical symptoms and obsessed 
with the perceived severity of his condition, and stated that 
his disability was primarily functional.  The physician noted 
that the Veteran had a long history of "drink" and a 
psychopathic temperament, and assessed his disability as an 
anxiety state, irritable heart, and cardiac neurosis.  In an 
additional March 1974 report the physician attributed the 
Veteran's complaints to a psychoneurosis mixed with 
psychosomatic anxiety.

Additional VA treatment records indicate that the Veteran 
complained of his heart skipping a beat and back problems 
beginning in November 1971.  The treating physician noted at 
that time that the Veteran had a 20 year history of alcohol 
addiction and had been sober since October 1969 when he 
thought he had a heart attack.  The physician also noted that 
the Veteran was chronically obsessed with the functioning of 
his heart with ongoing complaints of chest pain and erratic 
heart beat.  The physician assessed the Veteran's problems as 
a psychophysiologic overlay in a basically inadequate 
personality.  In January 1972 the Veteran's heart complaints 
were described as functional.

The Veteran was hospitalized in August 1973 due to complaints 
of tachycardia.  The physician then noted that the Veteran 
had a long history of psychophysiologic reaction secondary to 
an inadequate personality.  A complete evaluation, including 
an electrocardiogram (EKG), had revealed no evidence of 
pathology.  During the hospitalization the Veteran reported 
having been given the diagnosis of asthma by a private 
physician, primarily due to his complaints of shortness of 
breath.  With the exception of slight expiratory wheezes in 
the base of the left lung, physical examination of all body 
systems was normal.  On psychiatric examination, the Veteran 
was very nervous and registered a number of "rambling" 
complaints that the physician found were obviously not true.  
The Veteran again underwent a psychological evaluation that 
resulted in a diagnosis of a psychophysiologic reaction 
superimposed on possible actual pathology, with an inadequate 
personality.

The Veteran was again hospitalized in September 1973 due to 
complaints of shortness of breath, a productive cough, 
wheezing, sweating, and a rapid heart rate that first 
occurred in July 1973.  Since July 1973 he had had a number 
of hospital visits for these complaints, without objective 
evidence of pathology being found.  He also had a history of 
multiple polypectomies due to chronic sinusitis since 1965.  
During the hospitalization, examination showed clinical 
findings that were assessed as bronchitis, rule out an 
allergy component.  He was much improved following treatment, 
and allergy testing was to be conducted following discharge.

He received medication for asthma in January and March 1975, 
and the treating physician noted that he was still receiving 
the medication in March 1978.  In August 1978 the physician 
recorded that the Veteran had a ten-year history of cardiac 
arrhythmias and a four year history of asthma.  The physician 
noted in November 1979 that the Veteran had had recurring 
heart palpitations since 1968 and a long history of anxiety.  
The Veteran was then taking medication for the heart 
palpitations.  During a December 1979 cardiac evaluation the 
physician noted that the Veteran had a history of asthma.  
Apparently following the completion of diagnostic testing, 
his heart symptoms were assessed as paroxysmal atrial 
fibrillation.

VA treatment records indicate that the Veteran continued to 
receive treatment for degenerative joint and disc disease of 
the lumbar spine and atrial fibrillation, probably due to 
arteriosclerotic heart disease, through January 2000.  In 
July 1986 he reported having had low back pain since 1968, 
but denied any history of a back injury.  In April 1989 he 
reported a 20-year history of low back pain, with occasional 
pain down the left leg.  The treating physician referenced 
prior studies that had revealed degenerative disc disease at 
L4-L5 and L5-S1.  A September 1988 treatment record indicates 
that the Veteran's asthma had been resolved for five years.  
His relevant diagnoses also included arteriosclerotic heart 
disease, status post myocardial infarction, and degenerative 
disc disease.

In conjunction with a January 1990 hospitalization for 
shortness of breath and heart palpitations, the Veteran 
reported that the palpitations had occurred since 1968.  He 
was hospitalized in March 1990 for an acute exacerbation of 
atrial fibrillation.  At that time he reported having had 
recurrent atrial fibrillation since 1968 that spontaneously 
resolved.  He also reported a six year history of asthma, but 
he was not then taking any medication for the disorder.  A 
June 1991 hospital summary also shows that he had atrial 
fibrillation since 1968.

The Veteran's treating physician recorded his relevant 
diagnoses in October 1991 to include a history of paroxysmal 
atrial fibrillation, the last episode having occurred in 
April 1990; degenerative joint disease of the spine with 
chronic low back pain; arteriosclerotic heart disease, 
asymptomatic, with EKG evidence of a prior myocardial 
infarction; and a history of asthma, with no symptoms for the 
previous five years.  A November 1992 treatment record 
indicates that the Veteran reported having injured his ankle 
while in service.  Results of pulmonary function tests in 
December 1992 were normal.  In January 1993 he reported a 
history of asthma, for which he was not then taking 
medication.  According to a February 1993 treatment note, the 
Veteran had a history of paralysis of the left leg 30 years 
previously, which was purportedly due to his back disorder.  
In March 1993 he stated that he injured his back in 1953, and 
that he fractured his left ankle in the 1950s.  Subsequent VA 
treatment records through November 2008 show continued 
treatment for paroxysmal atrial fibrillation, asthma, low 
back problems, and cardiovascular disease.  Records for 2002 
and thereafter include X-ray studies showing osteoarthritis 
of both feet, and an old fracture of the left second 
metatarsal.  The studies also showed hallux rigidus and 
limitus.  Studies of the left leg demonstrated a normal tibia 
and fibula, but of the left ankle showed degenerative joint 
disease.  The treatment records document the Veteran's belief 
that he sustained frostbite to his feet in service.

Treatment records from the Loma Linda Community Hospital show 
that the Veteran was hospitalized in December 1973 for acute 
asthmatic episodes complicated by paroxysmal tachycardia of 
long duration.  He underwent a psychiatric evaluation at that 
time, during which he disclosed a long history of alcoholism 
from the age of 18 or 19 years until three or four years 
earlier.  He reported having had episodes of asthma and 
tachycardia prior to his cessation of drinking, but that the 
symptoms became increasingly severe afterwards.  He stated 
that he had been unable to work for the previous eight years 
due to weakness, palpitations, respiratory difficulties, and 
chronic gastroenteritis.  The psychiatric evaluation resulted 
in a diagnosis of a personality disorder with alcohol 
habituation (in remission), drug dependency (he was taking 
large amounts of Librium), and depression.  He was discharged 
from the hospital with diagnoses of purulent bronchitis, 
bronchial asthma, and a personality disorder.

The Loma Linda records also show that in September 1975 the 
Veteran stated that he had been in good health until 1969, 
when he fainted on the job.  He had been hospitalized 
numerous times since 1969 due to tachycardia which had been 
diagnosed that year.  He developed bronchial asthma in 1973 
and experienced recurrent attacks.  He also had an eight or 
nine year history of recurrent palpitations and arrhythmias.  
At that time he had no known history of heart disease and a 
history of severe asthmatic bronchitis of three years in 
duration.  He had no history of asthma prior to moving to San 
Bernardino from Los Angeles three years previously.  

A February 1976 Loma Linda Community Hospital summary 
indicates that the Veteran had a long history of intrinsic 
bronchial asthma, for which he took multiple medications.  He 
was hospitalized due to complaints of chest pain.  Following 
physical examination and diagnostic testing, including an 
EKG, his complaints were assessed as supraventricular 
tachycardia, probably due to arteriosclerotic heart disease; 
probable arteriosclerotic heart disease; and severe bronchial 
asthma.  In April 1976 the Veteran reported having occasional 
attacks of bronchial asthma at night, for which he took 
medication.

A VA examination in July 1974 resulted in the conclusion that 
the Veteran suffered from daily attacks of severe bronchial 
asthma.  The examination report does not address the etiology 
or onset of the disorder.

Medical records from the San Bernardino County Medical 
Hospital indicate that the Veteran was receiving treatment 
for asthma in July 1974, which was shown to be stable.

In a statement of November 1988 the Veteran indicated that 
all of his health problems started in the Army, that he went 
on sick call four or five times for problems including low 
back pain, that he had been sick with his back, heart and 
asthma for ten years prior to going to VA, and that he had 
been treated at private hospitals and went to VA when his 
money ran out. 

In March 1992, in conjunction with his attempt to obtain 
pension benefits retroactive to 1968, the Veteran alleged 
that he had injured his back in 1953 and in 1968 was in the 
hospital for one year for his back and heart.  He submitted a 
statement signed by three individuals in which they attested 
that the Veteran had become ill in October 1968 due to his 
back, being paralyzed, and having suffered a heart attack.  
They also reported multiple hospitalizations for his various 
complaints beginning in 1968.

The Veteran claimed entitlement to service connection for the 
residuals of a back injury in April 1992.  The injury 
purportedly occurred in October 1953, with treatment then and 
in 1954.  In response to the question of whether he had 
received any treatment for the claimed disorder since 
service, he reported having been treated at the Long Beach VA 
Medical Center from 1970 to 1972 and at the Loma Linda VA 
Medical Center in November 1991.  

In December 1992 the Veteran claimed entitlement to service 
connection for a heart disorder, the onset of which he 
reported to have occurred in 1955; a back disorder, which he 
claimed to have begun in October 1953; a left leg disorder, 
which began in October 1953; a disorder of the feet, which 
began in 1956; and asthma, which began in 1971.  He stated 
that he had received treatment for the back disorder in March 
1956, and for his back and heart in June 1959.  

In March 1993 the Veteran submitted a statement signed by 
four individuals, one of whom had also signed the March 1992 
statement.  The four individuals stated that the Veteran had 
been disabled due to back, heart, and leg problems and asthma 
since 1955.

During a September 1994 hearing, the Veteran testified that 
while in service he fell into a hole and injured his back.  
He stated that he received treatment at that time, and that 
his complaints were diagnosed as something similar to a back 
strain or torn ligament.  He also testified that he continued 
to have problems with his back throughout the remainder of 
service, for which he was given pain medication.  He stated 
that he was hospitalized for back problems at the Clarion 
Hospital for three weeks in 1956, and that he continued to 
have back problems following his service.  He also stated 
that he aggravated the back problem loading trucks, but 
denied any other back injury.  

In describing his purported leg problem the Veteran stated 
that his ankle collapsed every few months.  He reported 
having been treated for the left leg and ankle once or twice 
a month while in service by having the leg wrapped and an 
insert put in his boot.  He stated that he continued to have 
problems with the left leg after he separated from service, 
and that he received treatment in 1957.  He also stated that 
the left leg problem had been diagnosed as a broken ankle 
while he was in service.  When asked whether he thought the 
problem was with his left leg or ankle, he stated that he 
thought the problem was caused by his back.  He also 
testified that while working for a telephone company in early 
1957, after service, he was trying to climb a telephone pole 
when he just collapsed.  

When asked whether he was treated for a heart condition in 
service, the Veteran testified that they called it anxiety.  
He testified that after he hurt his back he started having 
heart palpitations and an irregular heart rate, for which he 
was given medication, and that he continued to have such 
problems since then.  He also stated that he was initially 
treated for heart problems in 1956 when his heart rate was 
200. He indicated that was diagnosed with "Hi-fi something" 
within six months to a year after service and that "[t]hey 
did not say anything about the heart.  Never mentioned the 
heart."  He later stated that his separation from service 
had been delayed because he was being treated for an 
irregular heart rate.  He also testified that he developed 
allergy problems while serving in Korea and Japan, and that 
he had asthma ever since.  He stated that he had bronchitis 
while in service and was allergic to something, diagnosed as 
asthma in 1954.  He stated that during service his feet 
became "itchy," which he was told was caused by the dye in 
his boots.  He also testified that he still suffered with the 
problem.

In an October 1994 statement the Veteran reported that he 
received treatment for severe back, heart, and asthma 
problems starting in 1955, but that he did not seek VA 
treatment because he did not know that he was eligible for 
such.  He stated that while hospitalized at White Memorial 
Hospital in 1970 he lacked the money for care, so he was sent 
to the VA hospital.  While at the VA hospital a VA claim was 
apparently filed for him, but he denied knowing the nature of 
the claim.

The Veteran submitted a statement from his aunt in March 1997 
in which she stated that the Veteran had visited her in 1968 
to 1970, at which time he was totally disabled.

In June 1997 the Veteran submitted a statement from his 
brother in which the brother stated that the Veteran had 
incurred a back injury in service in 1953 and had had a heart 
attack in 1968 or 1969.  He also stated that the Veteran had 
complained of back problems since being separated from 
service in 1955, and that he had been treated for heart, 
asthma, and back problems since 1968.  The Veteran also 
submitted a statement from his sister in which she stated 
that he had injured his back and legs in 1953.  Another 
individual stated that she had known the Veteran since 1963, 
and had visited him in the hospital in 1967-1968 when he was 
being treated for back, heart, and leg problems.  A fourth 
individual stated that the Veteran had been hospitalized in 
1955-1956 for back, leg, ankle, and lung problems. 

At a December 2002 VA examination of the Veteran, the 
examiner noted that on physical examination, the left ankle 
appeared enlarged from an old fracture in the service (as 
reported by the Veteran).  The examiner diagnosed the Veteran 
as having severe mitral regurgitation and moderate tricuspid 
regurgitation, as well as atrial fibrillation.

The Veteran attended a VA orthopedic examination in May 2004.  
He reported falling 10 feet into a trench in service, causing 
him to hurt his back.  He explained that he experienced back 
pain at the time, and that the pain never resolved.  He 
indicated that in 1970, he additionally experienced left leg 
paralysis for a year; he indicated that the foot never fully 
recovered, and that he has continued to experience left leg 
weakness since that time.  He also reported experiencing 
constant foot pain for the prior 3 years that he believed 
(from a physician) was related to his heart problems.  He 
reported sustaining a left ankle fracture in 1953 from the 
above fall into a trench; he explained that the injury was 
treated through wrapping, and he maintained that X-ray 
studies in 1955 documented the presence of an old fracture.  
X-ray studies showed hallux rigidus of both feet with 
narrowing of the metatarsophalangeal joint space.  There were 
also calcifications in the distal fibula which the 
radiologist believed could be consistent with an old 
fracture.  Studies of the spine showed no evidence of an 
acute pathology.  

The examiner diagnosed the Veteran as having a likely history 
of a herniated lumbar disc with secondary foot drop, which 
was likely related to the reported fall in service.  He also 
diagnosed the Veteran as having bilateral hallux rigidus, 
which he concluded was as likely as not related to service 
activities such as "undergoing prolonged marching, etc. that 
he may have done"; the examiner specifically noted that the 
Veteran did not actually report participating in such 
activities.  The examiner also concluded that the ankle 
fracture in service was evidenced by the reported 1955 X-ray 
study, and therefore was likely related to service.  In an 
August 2004 addendum, another physician reviewed the claims 
files (except for, according to him, the missing service 
treatment records) and the May 2004 examination report, and 
indicated that he agreed with the conclusions of the May 2004 
examiner that the back and ankle disorders originated from a 
fall in service.

The Veteran attended a VA examination in May 2004.  He 
reported that he was diagnosed as having asthma in 1958, and 
stated that the disease became substantially worse in 
service.  He explained that he initially required medication 
to control his asthma, but had not required medication since 
1994; he explained that he received some type of injection 
instead.  Chest X-rays studies were negative for 
abnormalities, and pulmonary function testing was normal.  
The examiner diagnosed the Veteran as having asthma by 
history, with no active symptoms at present.  The examiner 
concluded that based on the Veteran's history, it was as 
likely as not that the Veteran's asthma was precipitated by 
service.  In an August 2008 addendum, the physician stated 
that after meeting with the Veteran again and clarifying some 
dates initially reported by him (namely, the Veteran 
clarified that his asthma started in service), the opinion 
concerning the etiology of the asthma remained the same.

At a May 2004 VA cardiovascular examination, the Veteran 
reported experiencing a myocardial infarction in 1968, with 
the subsequent onset of paroxysmal atrial fibrillation.  The 
pertinent diagnoses were paroxysmal atrial fibrillation 
likely related to ischemic heart disease, and varicose veins 
of the left lower extremity.

The Veteran attended a VA orthopedic examination in February 
2008.  He reported a fall in service during 1953, for which 
he was treated with bedrest for 3 weeks based on a left ankle 
fracture and low back problems.  He indicated that his feet 
also hurt after the injury.  X-ray studies in connection with 
the examination showed arthritic changes of the big toes; 
left ankle arthritis and increased sclerosis; and lumbar 
degenerative changes.  The examiner diagnosed the Veteran as 
having degenerative disc disease of the lumbar spine with 
apparent paralysis of the lower extremities; left ankle early 
degenerative changes; and bilateral hallux rigidus with 
degenerative changes at the big toes.  In an addendum, the 
examiner stated that after reviewing the claims files, and 
given that there were no references to his claimed problems 
contemporaneous with service, he was unable to relate any of 
the disorders to service without resort to mere speculation.

The Veteran attended a VA examination in March 2008.  The 
examiner reviewed the claims files.  The Veteran reported 
that while in service, he experienced difficulty in breathing 
and was prescribed an inhaler; he indicated that he had used 
inhalers since that time.  He denied any history of childhood 
asthma.  The examiner diagnosed the Veteran as having 
bronchial asthma.  The examiner explained that patients with 
asthma who take aspirin tend to develop nasal polyps.  He 
explained that the Veteran had taken aspirin in significant 
doses prior to 1976 and had undergone 10 surgeries for nasal 
polyps.  He further explained that the findings of one of 
those surgeries suggested an allergic etiology for the 
asthma.  The examiner concluded that the Veteran's pulmonary 
symptoms through the years likely represented asthma, and 
that (based on the medications the Veteran used), he still 
had asthma.  He further concluded, based on the history 
supplied by the Veteran, that the Veteran had asthma in 
service, and that the current asthma was related to the 
service asthma.

In a September 2008 addendum, the examiner indicated, after 
further review of the claims files to assist in explaining 
the gap between service and the first mention of asthma in 
the record, that he still believed the Veteran had had asthma 
in service.  He explained that his belief was based on the 
Veteran's hearing testimony that the respiratory symptoms 
first began in service and that he was prescribed pills and 
inhalers in service for those symptoms; the examiner attached 
particular significance to the fact that the testimony was 
given under oath.  The examiner also attached significance to 
the fact that the Veteran repeated his account of service 
onset at the March 2008 examination; he believed an account 
repeated by a person so many years apart lent credibility to 
the account.  The examiner concluded that it should therefore 
be assumed that the Veteran had asthma in service.  As to the 
long period between service and the first documented 
complaints of asthma, the examiner explained that asthma 
could lie quiescent for many, many years, and speculated that 
perhaps the Veteran did not believe his asthma was causing 
sufficient problems to warrant mention until decades after 
service in light of his other medical problems.

The Veteran was again examined by VA in March 2008.  He 
reported a history of experiencing palpitations beginning in 
1967, along with the development of atrial fibrillation and 
atrial flutter.  After examining the Veteran, the examiner 
diagnosed him as having mitral regurgitation for at least 10 
years because of myxomatous changes of the mitral valve and 
its support structure; the examiner explained that the 
disease was congenital in nature.  The examiner also 
diagnosed left ventricular hypertrophy, as well as 
intermittent atrial fibrillation and flutter due to the 
mitral valve disease and left ventricular hypertrophy.  The 
examiner emphasized that the mitral valve regurgitation was 
not due to service.



Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  Service 
incurrence of arthritis or cardiovascular disease during 
wartime service may be presumed if manifested to a 
compensable degree within one year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

As already noted, the Veteran's service treatment records are 
missing and presumed destroyed.  In light of this, the 
Board's analysis will be undertaken with the heightened 
obligation set forth in Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992), and O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991) in mind.

A.  Low back disability

The evidence on file documents that the Veteran has low back 
disorders including degenerative joint disease and 
degenerative disc disease.  Notably, however, there is no 
competent or credible evidence that the low back disorder 
existed prior to 1970.

In this regard, the Board notes that the Veteran's service 
treatment records are missing and presumed to have been 
destroyed by the 1973 fire at the NPRC.  Nor are there 
alternative sources of such treatment records on file.  Where 
service treatment records are presumed to have been 
destroyed, VA has a heightened obligation to explain its 
findings and conclusions and to consider whether the evidence 
is in equipoise.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  There is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  The 
Board is not required to accept a Veteran's assertions as 
true, in the absence of contemporaneous evidence.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  

The Veteran contends that he injured his back in a 10-foot 
fall into a trench during service, which required prolonged 
treatment.  Notably, however, the earliest available medical 
record is the 1970 summary from a private hospital, which 
documents that the Veteran's back pain began when he fell off 
a truck around July 1969.  The February 1971 VA hospital 
summary also shows the onset of back pain in July 1969.  At 
the time, the Veteran did not suggest to his treating 
clinicians that he had low back problems earlier, let alone 
in service, and there is nothing in the above records to 
suggest the onset of back problems during or in proximity to 
service.  The evidence shows that the Veteran sought workers' 
compensation for the back injury, suggesting that he himself 
believed the disability was of post-service origin at the 
time.  The private and VA treatment records are remarkably 
consistent until at least the late 1980s in noting the back 
problems began in 1969. 

When filing his original claim for VA benefits in June 1971, 
the Veteran reported that he had "arthritis" (apparently of 
the spine) that began in July 1969.  He specifically denied 
having received treatment for the disorder during service, 
and denied that anyone had knowledge of the disorder during 
or since service.  The March 1992 statement by the Veteran 
does not reference his military service and appears to link 
the onset of his back problems to 1968, many years after 
service and consistent with the most credible evidence.  

The Board notes that in 1988, the Veteran alleged that all of 
his problems started in service.  He also stated that he had 
received private treatment for his disabilities ten years 
before he went to VA, which, even if true, would have been 
several years after service.  It was not until December 1992, 
however, that the Veteran reported post-service treatment 
beginning in the 1950s for back disorders.  

The Board points out that a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The Veteran contends that he fell a distance in service and 
injured his back.  His brother and sister have submitted 
statements concerning his purported back injury in service 
and his symptoms since that time, and several acquaintances 
have also submitted similar statements.  As already noted, 
there are no service treatment records on file to assess the 
accuracy of the recollection of the Veteran or his 
supporters.  After reviewing other evidence on file, however, 
the Board finds that the account of the Veteran and his 
supporters lacks credibility.  In this regard, the Board 
notes that the Veteran is competent to report experiencing a 
fall in service followed by back pain, and that his 
supporters are competent to report their observations of his 
back problems.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).  The Board finds that neither the Veteran nor any 
supporter is competent to offer a diagnosis of low back 
disability, as none of the Veteran's current such disorders 
are of the type capable of lay diagnosis.  In Jandreau v. 
Nicholson, 492 F.3d 1376, 1377 (Fed. Cir. 2007) for example, 
the U.S. Court of Appeals for the Federal Circuit used a 
broken leg as an example of an obvious disorder capable of 
lay diagnosis.  Once evidence is determined to be competent, 
the Board must determine whether the evidence is also 
credible.  Barr, 21 Vet. App. at 308.

In this case, the Board finds it particularly noteworthy that 
although the Veteran clearly had access to VA and private 
facilities since service, he first reported low back 
complaints after a work-related back injury in 1969.  He did 
not mention then, or at any point prior to 1992, that he had 
a history of low back problems prior to 1969.  Instead, the 
records show that the first mention of low back problems is 
contained in the records for 1970.  The Board notes that a 
significant lapse in time between service and evidence of 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed Cir. 2000).  Although in that 
analysis it is relevant that the Veteran contends he lacked 
the funds to seek medical treatment for a number of years, 
this would not explain why he made no reference to pre-1969 
back problems when he did start seeking treatment on a 
regular basis.  In this case, the Board finds that the 
considerable gap in time between references to low back 
complaints from 1955 to 1970 militates against the probative 
value of the Veteran's account of his symptoms prior to 1970.  
The Board moreover finds it noteworthy that the Veteran 
himself did not mention any service injury to his treating 
clinicians until at least 1988, and then again when he filed 
the instant claim for service connection.  The Board 
accordingly finds his account concerning the occurrence of 
symptoms in service and prior to 1970 lacks credibility.

The same is true of the statements of his supporters.  Their 
claimed observations of his low back disorders are not 
corroborated by any medical records until 1970, or by any 
mention by the Veteran himself to pre-1969 symptoms until at 
least 1988.  The Board moreover notes that when the Veteran 
filed his June 1971 claim for pension benefits based on low 
back and cardiovascular disorders, he specifically indicated 
that there were no persons with knowledge of the claimed 
disorders.  That he now, decades after the June 1971 
application, submits statements from quite a number of 
individuals claiming to have just that type of knowledge 
militates against the credibility of the supporters' 
statements, even aside from their inconsistency with the 
medical records as a whole.  In the Board's opinion, and for 
the above reasons, the Board finds that the observations of 
the supporters concerning the low back disorder lack 
credibility.
 
In short, there is no competent, credible evidence of a fall 
in service affecting the back, or otherwise of low back 
disability in service or until at least 1969. 

In support of the Veteran's low back disorder claim is the 
May 2004 medical opinion by the VA examiner.  That examiner 
concluded that the Veteran's current low back disorder was 
related to the claimed fall in service.  The examiner relied 
patently on the Veteran's own account of the fall.  As 
already discussed, however, the Board finds the Veteran's 
account of a low back injury in service and low back symptoms 
since that time until the 1969 work injury to lack 
credibility.  The examiner did not base his opinion on any 
other incident in service, and notably did not even 
acknowledge the 1969 injury or the absence of any mention by 
the Veteran of a service injury until decades after service.  
Given that the examiner relied exclusively on the account of 
the Veteran's history of a back injury in service and low 
back symptoms since that time, the Board finds that the May 
2004 VA opinion lacks probative value.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (Board may reject medical opinion 
based on appellant's statement that is contradicted by other 
facts in record).  Moreover, the February 2008 VA examiner, 
after reviewing the claims files concluded that he could not 
relate the back disorder to service because of the absence of 
ay contemporaneous records to support such an opinion.

In short, the competent and credible evidence shows that the 
Veteran's low back disability did not originate until decades 
after service, and is not otherwise etiologically related to 
service.  The Board finds that the evidence supporting the 
claim lacks any probative value.  The Board concludes that 
the preponderance of the evidence therefore is against the 
claim.  As the evidence preponderates against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

B.  Cardiovascular disability

The evidence on file documents that the Veteran has 
cardiovascular diseases including paroxysmal atrial 
fibrillation, atrial flutter, mitral valve regurgitation and 
arteriosclerotic heart disease.  Notably, however, there is 
no competent or credible evidence that any cardiovascular 
disease existed prior to 1969 or 1970.

In this regard, the Board again notes that the Veteran's 
service treatment records are missing and presumed destroyed, 
and that there are no alternative sources of such treatment 
records on file.  

The Veteran contends that he experienced heart palpitations 
in service he believes represented the onset of his current 
cardiovascular disorders.  Notably, however, the earliest 
available medical record is the 1971 VA hospital summary 
showing that the complaints pertaining to the heart began in 
October 1969, when he purportedly had a myocardial 
infarction.  At the time, the Veteran did not suggest to his 
treating clinicians that he had cardiovascular problems 
earlier, let alone in service, and there is nothing in the 
above records to suggest the onset of heart problems during 
or in proximity to service.

When filing his original claim for VA benefits in June 1971, 
the Veteran reported that he had a heart disorder which began 
in October 1969.  He specifically denied having received 
treatment for the disorder during service, and denied that 
anyone had knowledge of the disorder during or since service.  
The March 1992 statement by the Veteran does not reference 
his military service and appears to link the onset of his 
heart problems to 1968, many years after service and 
consistent with the most credible evidence.  

The Board notes that in 1988, the Veteran alleged that all of 
his problems started in service.  He also stated that he had 
received private treatment for his disabilities ten years 
before he went to VA, which, even if true, would have been 
several years after service.  It was not until 1992, however, 
that the Veteran reported post-service treatment beginning in 
the 1950s for heart disorders.  

The Veteran contends that he experienced heart palpitations 
in service.  Several acquaintances have submitted statements 
indicating that the Veteran had experienced heart problems 
since 1955.  There are no service treatment records on file 
to assess the accuracy of the recollection of the Veteran or 
his supporters.  After reviewing other evidence on file, 
however, the Board finds that the account of the Veteran and 
his supporters lacks credibility.  Although the Veteran is 
competent to report experiencing heart palpitations in 
service, and his supporters are arguably competent to report 
their observations of his heart problems (though it is 
unclear what they purported to have observed), the Board 
finds that neither the Veteran nor any supporter is competent 
to offer a diagnosis of cardiovascular disability, as none of 
the Veteran's current such disorders are of the type capable 
of lay diagnosis.  

As to the credibility of any observations, the Board again 
finds it noteworthy that although the Veteran clearly had 
access to VA and private facilities since service, he first 
reported cardiovascular complaints after a 1969 myocardial 
infarction.  He did not mention then, or at any point prior 
to 1992, that he had a history of cardiovascular problems 
prior to 1969.  Instead, the records show that the first 
mention of cardiovascular problems is contained in the 
records for 1971.  Again, a significant lapse in time between 
service and evidence of post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  In this case, the Board finds that the considerable 
gap in time between references to cardiovascular complaints 
from 1955 to 1971 militates against the probative value of 
the Veteran's account of his symptoms prior to 1971.  The 
Board moreover finds it noteworthy that the Veteran himself 
did not mention any service complaints to his treating 
clinicians until he filed the instant claim for service 
connection.  The Board accordingly finds his account 
concerning the occurrence of symptoms in service and prior to 
1971 lacks credibility.

The same is true of the statements of his supporters.  Their 
claimed observations of his cardiovascular disorders are not 
corroborated by any medical records until 1971, or by any 
mention by the Veteran himself to pre-1969 symptoms until 
filing the instant claim.  The Board moreover notes that when 
the Veteran filed his June 1971 claim for pension benefits 
based on cardiovascular disorders, he specifically indicated 
that there were no persons with knowledge of the claimed 
disorders.  That he now, decades after the June 1971 
application, submits statements from quite a number of 
individuals claiming to have just that type of knowledge 
militates against the credibility of the supporters' 
statements even aside from their inconsistency with the 
medical records as a whole.  In the Board's opinion, and for 
the above reasons, the Board finds that the observations of 
the supporters concerning the heart disorders lack 
credibility.
 
In short, there is no competent, credible evidence of 
cardiovascular disability in service or until at least 1969. 

In any event, the Veteran was provided a VA examination in 
March 2008, at which time the examiner concluded that the 
Veteran's cardiovascular disability was not related to 
service.  The Board notes that the opinion is supported by 
the medical records documenting the absence of any reference 
to cardiovascular disability until reference to a 1969 
myocardial infarction contained in records for 1971, and the 
subsequent onset of paroxysmal atrial fibrillation and other 
symptoms.

In short, the competent and credible evidence shows that the 
Veteran's cardiovascular disorders did not originate until 
decades after service, and are not otherwise etiologically 
related to service.  The Board finds the evidence supporting 
the claim lacks any probative value.  The Board concludes 
that the preponderance of the evidence therefore is against 
the claim.  As the evidence preponderates against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 

C.  Left leg and bilateral foot disorders

The Veteran contends that he incurred a left leg and 
bilateral foot disorder during service.  The left leg 
disorder purportedly originated from the 10-foot fall into a 
trench, and the foot disorder purportedly either originated 
from that incident, or from frostbite.  

The Board finds that the Veteran's account as a whole 
concerning the onset and continuation of left leg disability 
lacks credibility.  Despite his account of having broken his 
ankle in service from a fall, the first post-service mention 
of an ankle fracture is contained in medical records showing 
that in September 1960, almost five years after service, he 
incurred a fracture of the left ankle.  At that time, the 
Veteran did not report any prior history of ankle problems, 
though the Board would reasonably expect at least some 
mention by the Veteran of a prior fracture so soon after his 
purported injury in service.  The Board notes that the 
Veteran has reported general leg pain which has been 
attributed to radiculopathy from his nonservice-connected low 
back disorder.  X-ray studies of the tibia and fibula are 
negative for any abnormalities.

After reviewing the evidence on file, including statements by 
his supporters concerning the presence of leg problems since 
service, the Board finds that the account of the Veteran and 
his supporters lacks credibility.  In this regard, the Board 
notes that the Veteran is competent to report experiencing a 
fall in service followed by leg and foot pain, and arguably 
that he had a cold injury to the foot.  His supporters are 
competent to report their observations of his leg and foot 
problems.  See Barr, 21 Vet. App. at 307.  The Veteran 
arguably is also competent to report what he was presumably 
told by the radiologist concerning the August 1955 X-ray 
study.  See Jandreau v. Nicholson, 492 F.3d 1376, 1377 (Fed. 
Cir. 2007).  The Board finds that neither the Veteran nor any 
supporter is competent to offer a diagnosis of left leg or 
right/left foot disability, as again, none of the Veteran's 
current such disorders are of the type capable of lay 
diagnosis.  Again, once evidence is determined to be 
competent, the Board must determine whether the evidence is 
also credible.  Barr, 21 Vet. App. at 308.

In this case, the Veteran first reported left ankle problems 
almost five years after service, at which time he made no 
mention of a prior ankle fracture, or of any prior left leg 
problems in general.  The fracture for which he was treated 
in 1960 was clearly incurred years after service.  He first 
mentioned a fracture in service when he filed his claim in 
1992.  As to the bilateral foot problems, the first mention 
of any such problems is contained in records generated 
decades after service.  Neither in his June 1971 claim, nor 
on any other claim until decades later did the Veteran 
mention any left leg or bilateral foot problem.  The Board 
concludes that the significant lapse in time between service 
and evidence of post-service medical treatment militates 
against the probative value of the Veteran's account of his 
symptoms in service and prior to 1960 (for the left ankle) 
and prior to at least 1970 for his other left leg disorders 
and his bilateral foot disability.  See Maxson v. Gober, 230 
F.3d 1330 (Fed Cir. 2000).  The Board again finds it 
noteworthy that the Veteran himself did not mention any 
service injury to his treating clinicians until he filed the 
instant claim for service connection.  The Board accordingly 
finds his account concerning the occurrence of left leg and 
bilateral foot symptoms in service and prior to at least 1960 
lacks credibility.

The same is true of the statements of his supporters.  Their 
claimed observations of his left leg and right/left foot 
problems are not corroborated by any medical records until 
1960 and later, or by any mention by the Veteran himself to 
pre-1960 symptoms until filing the instant claim.  In the 
Board's opinion, and for the above reasons, the Board finds 
that the observations of the supporters concerning the left 
leg and bilateral foot disorders lack credibility.
 
In short, there is no competent, credible evidence of left 
leg or bilateral foot disability in service or until at least 
1960.

In support of the Veteran's left leg disorder claim is the 
May 2004 medical opinion by the VA examiner.  That examiner 
concluded that the Veteran's current left ankle arthritis was 
related to the fracture the Veteran claims occurred in 
service.  The examiner relied on the Veteran's own account of 
the 10-foot fall in service, as well as the Veteran's 
description of the August 1955 X-ray study.  As already 
discussed, however, the Board finds the Veteran's account of 
a left leg injury (including of the ankle) from a fall in 
service to lack credibility, as well as the Veteran's account 
of symptoms prior to 1960.  The examiner did not base his 
opinion on any other incident in service, and notably did not 
even acknowledge the 1960 left ankle fracture or the absence 
of any mention by the Veteran of a service injury until 
decades after service.  Given that the examiner relied 
exclusively on the account of the Veteran's history of left 
leg problems and an injury in service and left leg symptoms 
since that time, the Board finds that the May 2004 VA opinion 
lacks probative value.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (Board may reject medical opinion based on 
appellant's statement that is contradicted by other facts in 
record).  Moreover, the February 2008 examiner, after 
reviewing the file, concluded that the contemporaneous 
evidence did not support the Veteran's claim. 

As to the bilateral foot disorder, the Board has found the 
account of the Veteran and his supporters concerning 
pertinent symptoms in service and prior to 1970 to lack 
credibility for the same reasons as apply to the left leg 
disorder.  The Veteran never mentioned a service origin for 
his foot complaints (or even his observations as to 
continuity of symptoms since service) to his treating 
clinicians until decades after he began receiving treatment.  

In support of that claim is the opinion of the May 2004 
examiner.  That examiner concluded that the bilateral foot 
problems were due to "prolonged marching, etc." that the 
Veteran may have done in service.  The examiner specifically 
noted, however, that the Veteran did not report participating 
in prolonged marching, or the other activities the examiner 
cryptically referred to as "etc."  In other words, the 
entire basis for the examiner's conclusion that the bilateral 
foot disorder is related to service consists of the 
examiner's speculation as to what the Veteran might have done 
in service, but which the Veteran does not contend actually 
did happen.  The Board finds that such an opinion is entitled 
to no probative value, inasmuch as the examiner essentially 
fabricated his own factual basis for his opinion when such a 
factual basis is neither apparent from the record, nor 
claimed by the Veteran.  

In contrast, the February 2008 examiner reviewed the record, 
including the May 2004 examiner's report, and concluded that, 
based on the absence of any reference to bilateral foot 
problems until decades after service, that there was no basis 
for concluding that the current foot disorders were related 
to service.

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  "It is not error for the BVA to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reason or bases.  It is 
the responsibility of the [Board] . . . to assess the 
credibility and weight to be given to evidence."  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

As already discussed, the Veteran's account of foot problems 
in service and prior to 1970 lack credibility.  Given this, 
and also given the absence of any mention of foot problems 
until decades after service (despite the Veteran's obvious 
familiarity with seeking medical treatment since at least the 
1960s), the Board accords the February 2008 examiner's 
opinion greater evidentiary weight than the opinion of the 
May 2004 examiner.  

In this case, and for the reasons already discussed, the 
Board finds that the February 2008 opinion is more consistent 
with the evidence of record than the opinion in support of 
the claim for bilateral foot disability.  The Board therefore 
concludes that the preponderance of the evidence therefore is 
against that claim, as well as against the claim for left leg 
disability (again, for reasons already discussed).  As the 
evidence preponderates against the claims, the benefit-of-
the-doubt rule does not apply, and the claims must be denied.  
38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

D.  Asthma

The Veteran contends that he experienced asthma (or some 
respiratory disorder severe enough to warrant placement on 
inhalers) in service, and that his respiratory symptoms 
persisted since service.  Notably, however, despite the 
Veteran's current description of a significant disorder, the 
post-service records are silent for any reference to 
respiratory problems, including asthma, until 1973, when he 
was treated until around 1983 for bronchitis or asthma.  The 
private records for 1973 note a three or four year history of 
asthma and subsequent private medical records show a similar 
history.  In fact, the records are remarkably consistent in 
showing the onset of asthma many years after service, until 
the Veteran filed his current claim and began "clarifying" 
the date of onset.  The records show that the Veteran 
underwent numerous VA and private medical evaluations from 
1983 until the late 1990s, with no documentation of symptoms 
or clinical findings indicating that asthma/bronchitis 
persisted beyond 1983.  More recent records have shown 
diagnoses of asthma, although the Veteran apparently does not 
use asthma medication.

The Board notes that the March 2008 examiner, in an effort to 
justify his opinion concerning the etiology of the asthma in 
light of the absence of any complaints until 1973, suggested 
that perhaps the asthma was quiescent and of low priority to 
the Veteran in light of other medical problems.  The examiner 
notably is not reporting the Veteran's own explanation for 
the lack of evidence prior to 1973, but rather is speculating 
without any basis in the record.  The examiner does not claim 
to have treated the Veteran prior to 2008, and his 
speculation actually runs counter to the Veteran's own 
statements that he continued to use medication for his active 
asthma until around 1983.  The Board accords the examiner's 
bald speculation no probative value.

Given the absence of any mention of respiratory problems 
until 1973 (despite the Veteran's current contention that the 
asthma was serious enough even in service to require 
inhalers), and as the Veteran reported for a number of years 
(until filing the instant claim) that his asthma actually 
began well after service, the Board finds his current account 
of asthma or other respiratory disorder in service and prior 
to the 1960s to lack credibility.  The Board finds the same 
is true of the statements of his supporters.

In support of the claim are the opinions of the May 2004 and 
March 2008 examiners.  The May 2004 examiner concluded, based 
solely on history supplied by the Veteran, that the asthma 
originated in service.  The March 2008 examiner concluded 
that the Veteran had asthma in service, has asthma now, and 
that the current asthma is related to the service disorder.  
He explicitly relied on the Veteran's own account of his 
service and post-service history.  As already noted, however, 
the Board has found this history to lack credibility.  The 
Board also points out that it is the Board's, and not the 
examiner's, responsibility to determine the credibility of 
the account of the Veteran and his supporters.  The Board has 
considered the factors offered by the examiner for explaining 
why he believed the Veteran credible.  He relies on the fact 
that the Veteran testified under oath as to the onset of 
asthma in service, and that the Veteran repeated his account 
of asthma in service on two separate occasions, years apart.  
As to the testimony, however, although the examiner attaches 
almost talismanic import to the concept of testifying under 
oath, the Board points out that the Veteran's testimony was 
offered almost 40 years after service, and that the Veteran's 
memories reported during that testimony simply do not accord 
with the contemporaneous medical records through the years.  
As to the reliance on offering the same account at two 
different periods, the Board finds this rationale bizarre at 
worst, and unpersuasive at best.  The Veteran's claim for 
asthma has been pending since 1992.  The Board can not fathom 
why the examiner attached significance to the Veteran, during 
the course of the same appeal, offering the same account of 
his medical history.  Of greater significance is the 
consistency of his account before filing his claim with his 
account since filing the claim.  As discussed above, those 
accounts are inconsistent.  The Board consequently finds the 
examiner's reasons for finding the Veteran's account of 
asthma in service to be profoundly unpersuasive.

Given that the Board has found the Veteran's account of 
respiratory disability in service to lack credibility, the 
May 2004 and March 2008 examiner's opinions based on that 
account lack probative value.  The examiners did not base 
their opinions on any other explanation.

In short, the competent and credible evidence shows that the 
Veteran's asthma did not originate until decades after 
service, and is not otherwise etiologically related to 
service.  The Board finds the evidence supporting the claim 
lacks any probative value.  The Board concludes that the 
preponderance of the evidence therefore is against the claim.  
As the evidence preponderates against the claim, the benefit-
of-the-doubt rule does not apply, and the claims must be 
denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 











	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for low back disability is 
denied.

Entitlement to service connection for left leg disability is 
denied.

Entitlement to service connection for bilateral foot 
disability is denied.

Entitlement to service connection for asthma is denied.

Entitlement to service connection for cardiovascular 
disability is denied.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


